Pee Cueiam.
This is a plaintiffs rule and is restricted to the amount of damages awarded.
The plaintiff Emma J. Petty has a verdict for $450, and her husband, the plaintiff John Petty, was awarded nothing by the jury.
Our consideration of the testimony brings us to the conclusion that the verdict in favor of the wife is inadequate and that the .husband was entitled to damages for the loss of the society and services of his wife.
The rule to show cause will therefore be made absolute, with costs.